Proceeding pursuant to article 78 of the Civil Practice Act, to review and annul a determination of the State Liquor Authority, which denied petitioner’s application for a restaurant-liquor license. By order of the Supreme Court, Kings County, dated July 19, 1961, made pursuant to section 1296 of the Civil Practice Act, the proceeding has been transferred to this court for disposition. Determination confirmed, without costs. Ho opinion. Beldock, P. J., Kleinfeld, Christ, Brennan and Rabin, JJ., concur.